DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/26/2018 and 06/03/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 recites the limitation "store in the trained classifier, in association with the decision determining information, decision explanation information of the at least one second data item." The decision explanation information is mentioned in the specification in paragraphs [0011], [0013], [0015], and [0054]. Based on this information, it is unclear how the trained classifier stored decision determining information and decision explanation information of the second data item when the second data item is not used to train the classifier. Therefore, the claim is indefinite. The examiner interprets this limitation to mean that the decision explanation information is the second data item.
Claim 1 also recites the limitation and also store in the trained classifier, in association with the decision determining information, decision explanation information of the at least one second data item.”. It unclear what is difference between decision explanation information and the decision determining information. The examiner interprets decision determining information as the information that is used to make the classifications made by the classifier and the decision explanation information as the reason why the classifier made a classification. Therefore, the claim is indefinite.
Claims 2-9 are also rejected under 112(b) for inheriting the same deficiencies as Claim 1, as claims 2-9 depend on Claim 1.
Claim 2 recites “an item”. It is unclear which item in claim 1 is being referred to. Claim 1 recites a first data item and a second data item. Under the broadest reasonable interpretation, “an item” also covers a new item being used by the classifier to classify an item. Therefore, this limitation is indefinite. For examination purpose, the examiner interprets “an item” as a new item.
Claim 10 is rejected under 35 U.S.C. 112(b) for reciting similar limitations as Claim 1. Therefore, Claim 10 is indefinite for the same reasons as Claim 1. 
Claims 12-17 are rejected under 35 U.S.C 112(b) for inheriting the same deficiencies as Claim 10, as claims 12-17 depends on Claim 10.
Claim 18 is rejected under 35 U.S.C. 112(b) for reciting similar limitations as Claim 1.
Claim 19 is rejected under 35 U.S.C 112(b) for inheriting the same deficiencies as Claim 10, as claim 19 depends on Claim 18.
Claim 20 is rejected under 35 U.S.C. 112(b) for reciting similar limitations as Claim 1.
Claim 21 is rejected under 35 U.S.C 112(b) for inheriting the same deficiencies as Claim 20, as claim 21 depends on Claim 20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-7, 10-17 and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 2 recites the limitation “classify an item”. This limitation is a mental process. “Classify”, in context of this claim, encompasses the user assigning a class or arranging a group of items all in the mind, or with the aid of pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 2
recites the additional elements “use the trained classifier”, “processor…operative to”, “provide information from trained classifier…reason for classifying the item…information including the decision explanation information”. Claim 2 also recites the additional elements from Claim 1, “memory to store data”, “access at least one first data item used to train a classifier”, “access at least one second data item, the second data item not being used to train the classifier”, “produce a trained classifier” and “store in the trained classifier”. Using the trained classifier and accessing an item to train a classifier is recited at a high-level of generality such that it amounts to no more than mere instructions to apply an exception. Providing information from the trained classifier is selecting a particular data source or type of data to be manipulated and is considered insignificant extra-solution activity. Receiving data and storing data is considered insignificant extra-solution activity. Producing a trained classifier is recited at a high-level generality that it amounts to no more than generally linking the judicial exception to a technical environment or field of use. The processor is a generic computer component. Accordingly, this additional element does not integrate the abstract idea because they do not pose any meaningful limit or on practicing the abstract idea. The claim is directed to an abstract idea.
Finally, claim 2 does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed with respect to integration of the
abstract idea into a practical application, the additional elements of “use the trained classifier”, “processor…operative to”, “provide information from trained classifier…reason for classifying the item…information including the decision explanation information”, “memory to store data”, “access at least one first data item used to train a classifier”, “access at least one second data item, the second data item not being used to train the classifier”, and “store in the trained classifier”, “produce a trained classifier” amounts to no more than mere instructions to apply an exception using a generic computer cannot provide an inventive concept. Further, the additional elements was considered to be insignificant extra-solution activity and amounts to no more than generally linking the judicial exception to a technological environment or field of use in Step 2A prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than insignificant extra-solution activity and amounts to no more than generally linking the judicial exception to a technological environment or field of use. The court decisions cited in MPEP 2106.05(f) indicate that mere instructions to apply the idea using a generic computer does not amount to an inventive concept. The court decisions cited in MPEP 2106.05(g) indicate that mere data gathering selecting a particular data source or type of data to be manipulated does not amount to an inventive concept. The court decisions cited in MPEP 2106.05(h) indicate that generally linking the judicial exception to a technological environment or field of use does not amount to an inventive concept. Therefore, Claim 2 is not patent eligible.
	Claim 3 recites limitation of claim 2 which has been addressed above and additionally recites “wherein the item comprises an event” which is an extra solution activity as identified by court as selecting a particular data source or type of data to be manipulated (MPEP 2106.05(g). Claim 3 does not include any additional elements that integrate the judicial exception into a practical application..
Claim 4 recites limitation of claim 3 which has been addressed above and additionally recites “wherein the event comprises receiving an encrypted data item” which is an extra-solution activity as identified by court as mere data gathering (MPEP 2106.05(g)). Claim 4 does not include any additional elements that integrate the judicial exception into a practical application. 
	Claim 5 recites limitation of claim 4 which has been addressed above and additionally recites “wherein the encrypted data item comprises an executable data item” which is an extra-solution activity as identified by court as mere data gathering (MPEP 2106.05(g) and generally linking the judicial exception to a technological environment or filed of use as identified by the court (MPEP 2106.05(h)). Claim 5 also recites “reason comprises behavior of the encrypted data item when executed.”. which is identified by court as more than mere instructions to apply an exception (MPEP 2106.05(f)).  
Claim 6 recites limitation of claim 4 which has been addressed above and additionally recites “wherein the encrypted data item comprises an executable data item” which is an extra-solution activity as identified by court as mere data gathering (MPEP 2106.05(g) and generally linking the judicial exception to a technological environment or filed of use as identified by the court (MPEP 2106.05(h)). Claim 6 also recites “reason comprises behavior of the encrypted data item when executed in a sandbox.” which is recited at a high-level generality such that it amounts to no more than mere instructions to apply an exception as identified by court (MPEP 2106.05(f)).
	Claim 7 recites the limitation “wherein the behavior comprises behavior classified as suspicious behavior”. This limitation is a mental process. The behavior is context of this claim encompasses the user identifying behavior as suspicious all in the mind. Thus, the claim recites an abstract idea. 
	Claim 7 does not recite any additional elements beyond the generic computer components already discussed, which could integrate the abstract idea into a practical application or provide an inventive concept.
	Claim 10 recites the limitations, “to classify the item” and “provide item decision information regarding a reason for classifying the item for classification, the item decision information being based on at least a part of the decision explanation information.”. This limitation is a mental process. “Classifying”, in context of this claim encompasses the user  assigning a class or arranging a group of items all in the mind, or with the aid of pen and paper. “Providing”, in context of this claim, encompasses the user providing a justification for assigning a class to an item all in the mind. Thus, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 10 recites the additional elements “memory to store data”, “processor…operative to”,” access a trained classifier…the trained classifier trained”, “receive item for classification”, “use the trained classifier” and “provide item decision information regarding a reason for classifying the item for classification, the item decision information being based on at least a part of the decision explanation information.” The memory to store data and the processor are generic computer components. Receiving data is considered insignificant extra-solution activity. Accessing and using the trained classifier is recited at a high-level of generality such that it amounts to no more than mere instructions to apply an exception. Providing item decision information from the trained classifier is receiving data. Accordingly, this additional element does not integrate the abstract idea because they do not pose any meaningful limit or on practicing the abstract idea. The claim is directed to an abstract idea.
Finally, claim 10 does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed with respect to integration of the
abstract idea into a practical application, the additional elements of  “memory to store data”, “processor…operative to”,” access a trained classifier…the trained classifier trained”, “receive item for classification” and “use the trained classifier” and provide item decision information regarding a reason for classifying the item for classification, the item decision information being based on at least a part of the decision explanation information” amounts to no more than mere instructions to apply an exception using a generic computer cannot provide an inventive concept. Further, the additional elements was considered to be insignificant extra-solution activity in Step 2A prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than insignificant extra-solution activity. The court decisions cited in MPEP 2106.05(f) indicate that mere instructions to apply the idea using a generic computer does not amount to an inventive concept. The court decisions cited in MPEP 2106.05(g) indicate that mere data gathering does not amount to an inventive concept. Therefore, Claim 10 is not patent eligible.
	Claim 11 recites a similar limitation to claim 3. The same reasoning given for rejecting Claim 3 under 35 U.S.C 101 equally applies to Claim 11.
Claim 12 recites a similar limitation to claim 4. The same reasoning given for rejecting Claim 4 under 35 U.S.C 101 equally applies to Claim 12.
Claim 13 recites a similar limitation to claim 5. The same reasoning given for rejecting Claim 5 under 35 U.S.C 101 equally applies to Claim 13.
Claim 14 recites a similar limitation to claim 6. The same reasoning given for rejecting Claim 6 under 35 U.S.C 101 equally applies to Claim 14.
Claim 15 recites a similar limitation to claim 7. The same reasoning given for rejecting Claim 7 under 35 U.S.C 101 equally applies to Claim 15.
Claim 16 recites limitation of claim 10 which has been addressed above and additionally recites “wherein the classifier comprises a decision tree” which is generally linking the judicial exception to a technological environment or filed of use as identified by the court (MPEP 2106.05(h)). 
Claim 17 recites limitation of claim 16 which has been addressed above and additionally recites “wherein the decision tree comprises a plurality of decision trees” which is generally linking the judicial exception to a technological environment or filed of use as identified by the court (MPEP 2106.05(h)).
Claim 20 recites the limitations, “to classify the item” and “provide item decision information regarding a reason for classifying the item for classification, the item decision information being based on at least a part of the decision explanation information.”. This limitation is a mental process. “Classifying”, in context of this claim encompasses the user  assigning a class or arranging a group of items all in the mind, or with the aid of pen and paper. “Providing”, in context of this claim, encompasses the user providing a justification for assigning a class to an item all in the mind. Thus, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 20 recites the additional elements “accessing a trained classifier…the trained classifier trained”, “receiving item for classification”, “using the trained classifier”, and “providing item decision information regarding a reason for classifying the item for classification, the item decision information being based on at least a part of the decision explanation information.” Receiving data is considered insignificant extra-solution activity. Accessing and using the trained classifier is recited at a high-level of generality such that it amounts to no more than mere instructions to apply an exception. Providing item decision information from the trained classifier is receiving data. Accordingly, this additional element does not integrate the abstract idea because they do not pose any meaningful limit or on practicing the abstract idea. The claim is directed to an abstract idea.
Finally, claim 20 does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed with respect to integration of the
abstract idea into a practical application, the additional elements of  “memory to store data”, “processor…operative to”,” access a trained classifier…the trained classifier trained”, “receive item for classification” and “use the trained classifier” amounts to no more than mere instructions to apply an exception using a generic computer cannot provide an inventive concept. Further, the additional elements was considered to be insignificant extra-solution activity in Step 2A prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than insignificant extra-solution activity. The court decisions cited in MPEP 2106.05(f) indicate that mere instructions to apply the idea using a generic computer does not amount to an inventive concept. The court decisions cited in MPEP 2106.05(g) indicate that mere data gathering does not amount to an inventive concept. Therefore, Claim 20 is not patent eligible.
Claim 21 recites a similar limitation to claim 9. The same reasoning given for rejection Claim 9 under 35 U.S.C 101 equally applies to Claim 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-11, and 16-21 are rejected under 35 U.S.C. 102(a)(1) over Kopp et al. (US 20160036844 A1).
Regarding claim 1, Kopp et al. teaches a system comprising a processor and a memory to store data used by the processor, wherein the processor is operative to ([par. 0202-0203]);
access at least one first data item used to train a classifier ([par. 0232; par. 0235, lines 1-3; Figure 11], where the decision tree is a classifier trained on a training set based on an anomaly.); 
access at least one second data item, the second data item not being used to train the classifier ([par. 0062; par. 0245; par. 0247], where the security analysis computer extracts or accesses, rules, a second data item, stored in the decision tree, the classifier, that is not used to train the decision tree but explain the reason for the classifications made by the decision tree.); 
produce a trained classifier based on training using the at least one first data item ([par. 0158]); 
store in the trained classifier, as decision determining information, information of the at least one first data item ([par. 0167], where the decision tree is the trained classifier which also stores rules and features, in which the features are the decision determination information to classify the anomaly.”); 
and also store in the trained classifier, in association with the decision determining information, decision explanation information of the at least one second data item ([par. 0062; par. 0245; par. 0247; Figure 11], where the decision tree is the trained classifier, where the stored decision tree contains both rules and features.  The rules and features are both extracted from the decision tree. The features are the decision determining information that generates a decision tree for an anomaly. Each feature is associated with a rule, decision explanation information, the second data item that explains the decision made by the decision tree based on the extracted features.).

Regarding claim 2, Kopp et al. teaches the system  wherein the processor is also operative to ([par. 0202; par. 0203]): 
use the trained classifier to classify an item; provide information from the trained classifier regarding a reason for classifying the item, the information including the decision explanation information ([par. 0097; par. 0245; par. 0247], where the decision tree is the trained classifier, the stored decision tree contains both rules and features.  The rules and features are both extracted from the stored decision tree where features are the decision determining information that generates a decision tree for an anomaly. each feature, decision determining information, is associated with a rule, decision explanation information, that generated to give the reason for the decision made by the decision tree from the extracted rules.).

Regarding claim 3, Kopp et al. teaches the system wherein the item comprises an event ([par. 0086-0087], Where the item is the anomaly detected by IDS 140. The IDS 140 observes events in a network.).

Regarding claim 8, Kopp et al. teaches the system wherein the classifier comprises a decision tree ([par. 0158]).
	Regarding claim 9, Kopp et al. teaches the system wherein the decision tree comprises a plurality of decision trees ([par. 0158; Figure 11], Where a decision tree is generated for each training set in Fig. 11, and multiple training sets results in multiple decision trees.).

Regarding claim 10, Kopp et al. teaches a system comprising a processor; and a memory to store data used by the processor, wherein the processor is operative to ([par. 0202; par. 0203]): 
access a trained classifier, the trained classifier trained based at least on a first data item ([par. 0160; par. 0161; par. 0167], Where the decision tree is trained to derive rules based on features learned from a training set of anomaly data.) and comprising both decision determination information of the first data item and decision explanation information of at least one second data item, the second data item being distinct from the first data item ([par. 0062; par. 0245; par. 0247; Figure 11], where the decision tree is the trained classifier, where the stored decision tree contains both rules and features.  The rules and features are both extracted from the decision tree. The features are the decision determining information that generates a decision tree for an anomaly. Each feature is associated with a rule, decision explanation information, the second data item that explains the decision made by the decision tree based on the extracted features.); 
receive an item for classification use the trained classifier to classify the item for classification ([par 0167; Figure 11] Where the anomaly is the item received.); 
and provide item decision information regarding a reason for classifying the item for classification, the item decision information being based on at least a part of the decision explanation information. ([par. 0097; par. 0245; par. 0247], where the decision tree is the trained classifier, the stored decision tree contains both rules and features.  The rules and features are both extracted from the stored decision tree where features are the decision determining information that generates a decision tree for an anomaly. each feature, decision determining information, is associated with a rule, decision explanation information, that generated to give the reason for the decision made by the decision tree from the extracted rules.).

Claim 11 recites the same limitation as Claim 3 and is similarly rejected for the same reasons. 
Claim 16 recites the same limitation as Claim 8 and is similarly rejected for the same reasons. 
Claim 17 recites the same limitation as Claim 9 and is similarly rejected for the same reasons. 
Claim 18 is a method claim having similar limitations of system claim 1. Therefore it is rejected under the same rational as claim 1.
Claim 19 recites the same limitation as Claim 8 and is similarly rejected for the same reasons. 
Claim 20 is a method claim having similar limitations of system claim 10. Therefore it is rejected under the same rational as claim 10.
Claim 21 recites the same limitation as Claim 8 and is similarly rejected for the same reasons. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kopp et al. (US 20160036844 A1) in view of Santos et al. (“Collective Classification for Packed Executable Identification”).
Regarding claim 4, Kopp et al. teaches all elements of the claim except wherein the event comprises receiving an encrypted data item. 
Santos et al. teaches wherein the event comprises receiving an encrypted data item (Santos et al. [Abstract] “In this paper, we propose a new method for packed executable detection that adopts a collective learning approach to reduce the labelling requirements of completely supervised approaches.”, where a packed executable is received for classification, and a packed executable is an encrypted data item.).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art having the teachings of Kopp et al. and Santos et al. to modify the system of Kopp et al. to receive encrypted data items according to Santos et al. The suggestion and/or motivation for doing so is to preserve the confidentiality of the information classified, as suggested by Santos et al. 
Claim 12 recites the same limitation as Claim 4 and is similarly rejected for the same reasons.

Claims 5-7 and 13-15 are rejected under 35 U.S.C. 103 over Kopp et al. in view of Santos et al. (“Collective Classification for Packed Executable Identification”), hereinafter, Ghosh et al. (US 20130145463 A1).

Regarding claim 5, Kopp et al. in view of Santos et al. teaches elements of the claim. 
Santos et al. further teaches wherein the encrypted data item comprises an executable data item (Santos et al. [Abstract] “In this paper, we propose a new method for packed executable detection that adopts a collective learning approach to reduce the labelling requirements of completely supervised approaches.”, where a packed executable is received for classification, and a packed executable is an encrypted and executable data item.) Kopp et al. in view of Santos et al. does not teach the reason comprises behavior of the encrypted data item when executed.
Ghosh et al. teaches the reason comprises behavior of the data item when executed (Ghosh et al. [par. 0035-0036; 0038], Where sandbox monitor module 125 sends a notification to the event engine module 127 about the behavior of the Web browser, an executable data item, in a sandbox. The event engine module 127 then receives a set of rules, the reasons, for allowing the behavior of the web browser based on a set of allowed behaviors for the web browser.) 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Kopp et al., Santos et al. and Ghosh et al. to modify the system of Kopp et al. to receive encrypted data item comprising of executable code and providing the reason for the data item when executed. The suggestion and/or motivation for doing so is enable the system of Kopp et al. and Santos et al. to scan encrypted applications for malware by observing the behavior of executable files in a sandbox, where abnormal behavior can then be classified as potential infection, as suggested by both Santos et al. and Ghosh et al.

Regarding claim 6, Kopp et al., Santos et al. and Ghosh et al. teaches the elements of the claim. Santos et al. further teaches system wherein the data item comprises an executable data item (Santos et al. [Abstract] “In this paper, we propose a new method for packed executable detection that adopts a collective learning approach to reduce the labelling requirements of completely supervised approaches.”, where a packed executable is received for classification, and a packed executable is an encrypted and executable data item.)
 Ghosh et al. further teaches the reason comprises behavior of the data item when executed in a sandbox (Ghosh et al. [par. 0035-0036; 0038], Where sandbox monitor module 125 sends a notification to the event engine module 127 about the behavior of the Web browser, an executable data item, in a sandbox. The event engine module 127 then receives a set of rules, the reasons, for allowing the behavior of the web browser based on a set of allowed behaviors for the web browser.).

Regarding claim 7, Kopp et al., Santos et al. and Ghosh et al. teaches the elements of the claim. Ghosh et al. further teaches the system wherein the behavior comprises behavior classified as suspicious behavior (Ghosh et al. [par. 0015, lines 1-4; par. 0035], Where unrecognized behaviors of software are considered suspect or suspicious. For example, the web browser trying to modify a file is behavior will be considered suspect, if that behavior is not an allowed behavior for that application.).

Claim 13 recites the same limitation as Claim 5 and is similarly rejected for the same reasons.
Claim 14 recites the same limitation as Claim 6 and is similarly rejected for the same reasons.
Claim 15 recites the same limitation as Claim 7 and is similarly rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Florian (US 8788443 B2) teaches a decision tree classifier for automatic classification of objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN K ALLEYNE whose telephone number is (571)272-1327. The examiner can normally be reached 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN K ALLEYNE/Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127